Case 9:21-cv-80319-AMC Document 26 Entered on FLSD Docket 03/02/2021 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION

   GOSSAMER WING, LLC, AS TRUSTEE,

                          Plaintiff,
                                                              CASE NO. 9:21-cv-80319-AMC
   v.
                                                                (formerly Palm Beach County
   THE BANK OF NEW YORK MELLON fka                               Case No. 2020-CA-011308)
   THE BANK OF NEW YORK, as Trustee for
   the Certificateholders of CWABS, Inc.,
   Asset-Backed Certificates, Series 2007-2,

                     Defendant.
   ______________________________________/

            NOTICE OF PENDING, REFILED, RELATED OR SIMILAR ACTIONS

           In accordance with Local Rule 3.8 of the U.S. District Court for the Southern District of

  Florida, Defendant hereby discloses the following similar actions:

           1.     Pasco County Case No. 2008-CA-004054, which is the underlying foreclosure

  action that forms the basis for the instant Complaint.

           2.     Eighty-two nearly identical lawsuits, listed on Exhibit 1, that Plaintiff’s counsel or

  his colleagues filed against Deutsche Bank National Trust Company and The Bank of New York

  Mellon, as trustees, containing the same claims and issues.

                                                        QUARLES & BRADY LLP

                                                        By: /s/ Joseph T. Kohn
                                                             Benjamin B. Brown
                                                             Florida Bar No. 13290
                                                             Joseph T. Kohn
                                                             Florida Bar No. 113869
                                                             1395 Panther Lane, Suite 300
                                                             Naples, FL 34109
                                                             239/659-5026 Telephone
                                                             239/213-5426 Facsimile
                                                             benjamin.brown@quarles.com
                                                             joseph.kohn@quarles.com

                                                    1
  QB\67257641.1
Case 9:21-cv-80319-AMC Document 26 Entered on FLSD Docket 03/02/2021 Page 2 of 2




                                                         debra.topping@quarles.com
                                                         kerlyne.luc@quarles.com
                                                         DocketFL@quarles.com
                                                         Attorneys for Defendant

                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that the foregoing was filed on March 2, 2021, using the CM/ECF

  e-filing system, and was served on Plaintiffs’ counsel, Lee Segal, Esq., Segal & Schuh Law Group,

  P.L., 18167 U.S. Hwy 19 N. Suite 100, Clearwater, FL 33764, lee@segalschuh.com.

                                                                     /s/ Joseph T. Kohn
                                                                     Joseph T. Kohn




                                                 2
  QB\67257641.1
